          Case 1:13-cv-08580-GWG Document 168 Filed 06/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
STARR INDEMNITY & LIABILITY COMPANY,


                                    Plaintiff,                      ORDER

                          -v.-
                                                                    13 Civ. 8580 (GWG)
BRIGHTSTAR CORP. et al.,

                          Defendants.
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       The parties in this case filed numerous documents in connection with their cross-motions
for summary judgment under seal, relying on a stipulated protective order. Given the strong
presumption in favor of public access to judicial documents, the Court directed the parties to
make a specific showing as to why each sealed document, or portion thereof, that the parties
wished to maintain under seal was entitled to sealing under the standards articulated in case law.
See Order, filed May 23 (Docket# 161). The applications were required to be filed by June 3,
2019. Id.

        On May 31, 2019, plaintiff Starr Indemnity filed a Motion to Seal Documents, see
Plaintiff's Notice of Motion to Seal Documents, filed May 31, 2019 (Docket# 162), seeking to
keep under seal only portions of two documents, both of which had been filed by defendants: 1)
portions of Exhibit 9 to the Declaration of Charles P. Edwards, Esq., in Support ofBrightstar's
Notice of Motion for Partial Summary Judgment, filed May 25, 2018 (Docket# 134); and 2)
portions of Exhibit 9 that appear and are quoted on page 23 ofBrightstar's Reply in Support of
Motion for Partial Summary Judgment, filed July 24, 2018 (Docket# 148). Defendants did not
seek to seal documents and took no position on whether the information Starr sought to keep
under seal should remain sealed. See Brightstar Corp. & Brightstar Germany GmbH's Response
to Starr's Motion to Seal Documents, filed June 4, 2019 (Docket# 166).

        Starr's application to seal is granted based on its unopposed claim of competitive harm
that would result from disclosure. Thus, Brightstar should re-file by June 27, 2019, versions of
the two documents redacted in accordance with Starr's application. As to the remaining
documents, each party is directed to refile on the docket by June 27, 2019, any document that the
party previously filed under seal in connection with the cross-motions for summary judgment.

         Each newly-filed document (or its docket entry) should contain a reference to the docket
number of the originally-filed document. If only an exhibit to a document was filed under seal,
it is not necessary to refile the document and all exhibits; rather, only the previously-sealed
exhibit need be refiled.
       Case 1:13-cv-08580-GWG Document 168 Filed 06/20/19 Page 2 of 2




      SO ORDERED.




                                         ~~~~
Dated: June 20, 2019
       New York, New York



                                          -..L           .
                                         Umted States Mag tr e Judge




                                     2
